UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
                                                                        :
  YEMALIA AYALA, on behalf of minor A.A.,                               :
                                                                        :
                                             Plaintiff,                 :   19 Civ. 3318 (PAE) (KNF)
                           -v-                                          :
                                                                        :     OPINION & ORDER
COMMISSIONER OF SOCIAL SECURITY,                                        :
                                                                        :
                                             Defendant.                 :
                                                                        :
------------------------------------------------------------------------X

PAUL A. ENGELMAYER, District Judge:

        This case was referred to the Hon. Kevin N. Fox, United States Magistrate Judge.

Dkts. 5, 17. Plaintiff seeks review of an administrative law judge’s (“ALJ”) May 2, 2018,

decision finding minor A.A. ineligible for Supplemental Security Income benefits, pursuant to

Title XVI of the Social Security Act, 42 U.S.C. §§ 1381–85. Dkt. 2. Defendant has filed an

unopposed motion for judgment on the pleadings pursuant to Federal Rule of Civil Procedure

12(c). Dkts. 13, 14. Before the Court is the January 3, 2020 Report and Recommendation of

Judge Fox, recommending that the ALJ’s final decision be reversed with remand to the

Commissioner for further administrative proceedings, so that the record can be developed

concerning the plaintiff’s psychiatric impairments, including obtaining the plaintiff’s psychiatric

treatment records. Dkt. 18 (“Report”). The Court incorporates by reference the summary of the

facts provided in the Report. For the following reasons, the Court adopts this recommendation.

                                                DISCUSSION

        In reviewing a Report and Recommendation, a district court “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1)(C). “To accept those portions of the report to which no timely objection
has been made, a district court need only satisfy itself that there is no clear error on the face of

the record.” Ruiz v. Citibank, N.A., No. 10 Civ. 5950 (KPF), 2014 WL 4635575, at *2 (S.D.N.Y.

Aug. 19, 2014) (quoting King v. Greiner, No. 02 Civ. 5810 (DLC), 2009 WL 2001439, at *4

(S.D.N.Y. July 8, 2009)); see also, e.g., Wilds v. United Parcel Serv., 262 F. Supp. 2d 163, 169

(S.D.N.Y. 2003).

       As no party has submitted objections to the Report, review for clear error is appropriate.

Careful review of Judge Fox’s thorough and well-reasoned Report reveals no facial error in its

conclusions; the Report is therefore adopted in its entirety. Because the Report explicitly states

that “failure to object within fourteen (14) days will result in a waiver of objections and will

preclude appellate review,” Report at 4, the parties’ failure to object operates as a waiver of

appellate review. See Caidor v. Onondaga Cty., 517 F.3d 601, 604 (2d Cir. 2008) (citing Small

v. Sec’y of Health & Human Servs., 892 F.2d 15, 16 (2d Cir. 1989) (per curiam)).

                                          CONCLUSION

       For the foregoing reasons, the Court ALJ’s final decision is reversed and remanded to the

Commissioner for further administrative proceedings, pursuant to 42 U.S.C. § 405(g). The Clerk

of Court is respectfully directed to terminate the motion pending at docket 13 and close this case.



       SO ORDERED.

                                                                PaJA.�
                                                               ____________________________
                                                               Paul A. Engelmayer
                                                               United States District Judge


Dated: January 27, 2020
       New York, New York




                                                   2
